In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-00-388 CR

____________________


SHAUN MICHAEL WELCH, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 00-08-04868-CR




OPINION
	A jury found Shaun Michael Welch to be guilty of two counts of aggravated assault
on a public servant. Tex. Pen. Code Ann. §§ 22.01(a)(1), 22.02(a), (b)(2) (Vernon 1994
& Supp. 2001). The jury also made an affirmative finding of the use of a deadly weapon
in the commission of the offense.  The jury found Welch to be a repeat offender and
assessed punishment on each count at fifty years of confinement in the Texas Department
of Criminal Justice, Institutional Division. 
	After appeal was perfected appellate counsel filed a brief in compliance with Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978).  The brief concludes no arguable error which
would support an appeal is presented, a conclusion with which we concur.  On June 28,
2001, Welch was given an extension of time in which to file a pro se brief if he so desired. 
As of today, we have not received a response from the appellant.
	We have reviewed the clerk's record and the reporter's record, and find no arguable
error requiring us to order appointment of new counsel.  See Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  Accordingly, we affirm the judgment and sentence of
the trial court. 
	AFFIRMED.
								PER CURIAM

Submitted on December 11, 2001
Opinion Delivered December 19, 2001
Do Not Publish

Before Walker, C.J., Burgess and Gaultney, JJ.